0 Onn un FW NY

NO NO NO NO HNO ND ND NO WN KF HF HF KF KF KF OF OF OS
on nN nN fF WwW NY KF CO UO WN KD na fF WwW NY KF CO

 

 

Case 2:21-cr-O0069-RAJ Document1 Filed 04/07/21 Page 1 of 6

The Honorable Mary Alice Theiler

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ21-202
Plaintiff, COMPLAINT FOR VIOLATION
Ms Title 18, United States Code,
CARLOS ROMALLIS DANIELS, Section 922(g)(1)
Defendant.

 

 

Before Mary Alice Theiler, United States Magistrate Judge, U.S. Courthouse,
Seattle, Washington.

The undersigned complainant being duly sworn states:

COUNT 1
(Felon in Possession of a Firearm)

On or about April 7, 2021, at Bellevue, Washington, within the Western District of
Washington, CARLOS ROMALLIS DANIELS, knowing he had previously been
convicted of crimes punishable by imprisonment for a term exceeding one year, to wit:

a. Possession with Intent to Distribute Cocaine and Felon in Possession of a

Firearm, on or about October 19, 2007, in the United States District Court for
the Western District of Washington, Case No. CRO6-5350 RBL.

Complaint/D ANIELS - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
MJ21-202 SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Onn un FW NY

NO NO NO NO HNO ND ND NO WN KF HF HF KF KF KF OF OF OS
on nN nN fF WwW NY KF CO UO WN KD na fF WwW NY KF CO

 

 

Case 2:21-cr-O0069-RAJ Document1 Filed 04/07/21 Page 2 of 6

did knowingly possess, and did aid and abet the possession of, in and affecting interstate
and foreign commerce, firearms, that is, a Beretta Model Px4 Storm, 40 caliber pistol,
with serial number PZ31605, which had been shipped and transported in interstate and
foreign commerce.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 2.

And the complainant states that this Complaint is based on the following
information:

I, SHAWNA MCCANN, being first duly sworn on oath, depose and say:

I, INTRODUCTION AND AGENT BACKGROUND

1. I am employed as a Special Agent (SA) with the Federal Bureau of
Investigation (FBI) and have been employed with the FBI since September 2017. I am
currently assigned to the Seattle Field Division where I am a member of the violent
crime, gang, and Transnational Organized Crime — Western Hemisphere squad. In this
capacity, I investigate, inter alia, violations of the Controlled Substance Act, Title 21,
United States Code, Section 801 et seq., and related offenses. I have received specialized
training in the enforcement and investigation of the Controlled Substance Act. I have
received over 400 hours of classroom training including, but not limited to, drug
identification, drug interdiction, money laundering techniques and schemes, smuggling,
and the investigation of individuals and/or organizations involved in the illegal
possession, possession for sale, sales, importation, smuggling, manufacturing, and
trafficking of controlled substances.

2. In my role as a Special Agent for the FBI, I have participated in narcotics
investigations (e.g., heroin, cocaine, marijuana, and methamphetamine) that have resulted
in the arrest of individuals and the seizure of illicit narcotics and/or narcotics-related
evidence and the forfeiture of narcotics-related assets. I have been involved in the service
of federal and state search warrants as part of these investigations. I have encountered
and have become familiar with various tools, methods, trends, paraphernalia, and related

Complaint/DANIELS - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

MJ21-202 SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Onn un FW NY

NO NO NO NO HNO ND ND NO WN KF HF HF KF KF KF OF OF OS
on nN nN fF WwW NY KF CO UO WN KD na fF WwW NY KF CO

 

 

Case 2:21-cr-O0069-RAJ Document1 Filed 04/07/21 Page 3 of 6

articles utilized by various traffickers in their efforts to import, export, conceal, and
distribute controlled substances. I am also familiar with the manner in which drug
traffickers use telephones, often cellular telephones, to conduct their unlawful operations,
and how they code their conversations to disguise their unlawful activities. I am also
familiar with the various methods of packaging, delivering, transferring, and laundering
drug proceeds. Additionally, through my training and experience, I can identify illegal
drugs by sight, odor, and texture.

Ba I have also worked on drug investigations involving the use of court-
authorized wiretaps under Title III. In that capacity, I have had the opportunity to
monitor, listen to, and review transcripts and line sheets (prepared by linguists)
documenting the content of hundreds of intercepted conversations involving the
trafficking of cocaine, methamphetamine, heroin, and other narcotics, by persons who
used some form of code to attempt to thwart law enforcement detection. I have also
interviewed defendants at the time of their arrest and have debriefed, spoken with, and/or
interviewed numerous drug dealers or confidential sources (informants) at proffer and
field interviews who were experienced in speaking in coded conversation over the
telephone. From these interviews, and also from discussions with other experienced
agents, I have gained knowledge regarding the various methods, techniques, codes,
and/or jargon used by drug traffickers in the course of their criminal activities, including
their use of firearms to protect their narcotics-related activities and of cellular telephones
and other electronic means to facilitate communications while avoiding law enforcement
scrutiny.

4. I have written affidavits in support of court-authorized federal warrants and
orders in the Western District of Washington for GPS tracking of telephones, Pen
Register/Trap and Trace, and search warrants. Additionally, I have testified in grand jury
proceedings, written investigative reports, and conducted and participated in numerous
interviews of drug traffickers of various roles within drug organizations, which has

Complaint/DANIELS - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

MJ21-202 SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Onn un FW NY

NO NO NO NO HNO ND ND NO WN KF HF HF KF KF KF OF OF OS
on nN nN fF WwW NY KF CO UO WN KD na fF WwW NY KF CO

 

 

Case 2:21-cr-00069-RAJ Document1 Filed 04/07/21 Page 4 of 6

provided me with a greater understanding of the methods by which drug trafficking
organizations operate.

5. I am an investigative law enforcement officer of the United States within
the meaning of 18 U.S.C. § 2510(7). As such, I am empowered to conduct investigations
of, and to make arrests for, violations of the Controlled Substance Act, Title 21, United
States Code, Section 801 et seq., and related offenses.

6. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement personnel; review of documents and
records related to this investigation; communications with others who have personal
knowledge of the events and circumstances described herein; and information gained
through my training and experience. Because this Affidavit is submitted for the limited
purpose of establishing probable cause to believe that Defendant committed the crime set
forth herein, this document does not contain all of my knowledge of the larger
investigation.

II. PURPOSE OF AFFIDAVIT

Ts This Affidavit is made in support of a Complaint against CARLOS
ROMALLIS DANIELS for one count of Felon in Possession of a Firearm, in violation
of Title 18, United States Code, Sections 2, 922(g)(1).

Il. SUMMARY OF PROBABLE CAUSE

8. I, together with other agents and officers of the FBI, the Seattle Police
Department (SPD), and other agencies have been conducting an investigation of a large
Drug Trafficking Organization (DTO) which was believed to be distributing significant
amounts of cocaine, crack cocaine, marijuana, and other controlled substances in the
Western District of Washington. During the course of the investigation, law enforcement
obtained judicial authorization to intercept a number of cellular telephones used by
members of the DTO.

Complaint/DANIELS - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

MJ21-202 SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Onn un FW NY

NO NO NO NO HNO ND ND NO WN KF HF HF KF KF KF OF OF OS
on nN nN fF WwW NY KF CO UO WN KD na fF WwW NY KF CO

 

 

Case 2:21-cr-O0069-RAJ Document1 Filed 04/07/21 Page 5 of 6

9. On March 31, 2021, agents obtained search warrants for multiple locations,
vehicles, and individuals in connection with this investigation. These warrants included
search warrants for a location in Bellevue, Washington where DANIELS resides, three
search warrants for vehicles associated with DANIELS, and one search warrant for
DANIELS’ person.

10. On April 7, 2021, the FBI and other law enforcement agencies executed the
search warrants described above. At a condominium unit in the Bellevue South Tower
on NE 4th Street, in Bellevue, Washington, agents found DANIELS. When agents
entered the unit, they observed DANIELS coming out of the unit’s master bedroom. No
one else was present in the unit. In a nightstand next to the bed in the master bedroom,
agents found thousands of dollars in cash and a Beretta Model Px4 Storm, 40 caliber
pistol, with serial number PZ31605. In the master bedroom, agents also found
DANIELS’ driver’s license and dozens of credit cards in his name.

Li. I have examined the National Crime Information Center criminal history
for DANIELS and certified court documents, and I have been able to confirm that
DANIELS has been convicted of the following felony crime as an adult, among others
not detailed here: Possession with Intent to Distribute Cocaine and Felon in Possession
of a Firearm, on or about October 19, 2007, in the United States District Court for the
Western District of Washington, Case No. CR06-5350 RBL. Both of these crimes were
punishable by a term of imprisonment exceeding one year, and DANIELS received a
sentence of 168 months. On December 5, 2014, DANIELS’ sentence for these crimes
was reduced to 135 months.

12. ATF Special Agent Catherine Cole, a certified Interstate Firearms and
Ammunition Nexus Expert, who has been trained in the recognition of firearms and
ammunition and their origin of manufacture, has reviewed photographs of the firearm and
had the firearm described to her by agents at the residence during the time of the search,
including information regarding the manufacturer, model, and serial number. According
to SA Cole, the firearm meets the federal definition of a firearm, and the firearm was not

Complaint/DANIELS - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

MJ21-202 SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Won nun FW NY

NO NO NO ND HO ND ND ND NO KF HF HF HF KF KF Fr OF OS
on nN mn fF WwW Ne KF CO UO WN HD na fF WwW NY KF CO

 

 

Case 2:21-cr-O0069-RAJ Document1 Filed 04/07/21 Page 6 of 6

manufactured in the State of Washington. Therefore, because the firearm was recovered
in this District, the firearm was necessarily shipped or transported in interstate or foreign
commerce.
IV. CONCLUSION
13. | Based on the above facts, I respectfully submit that there is probable cause
to believe that CARLOS ROMALLIS DANIELS did knowingly and intentionally
commit the crime of Felon in Possession of a Firearm, in violation of Title 18, United

States Code, Sections 922(g)(1) and 2.

 

 

Shawna McCann\Complainant
Special Agent, FBI

Based on the Complaint and Affidavit, to which the above-named agent provided
a sworn statement by telephone attesting to the truth of the contents of such, the Court
hereby finds that there is probable cause to believe the Defendant committed the offense
set forth in the Complaint.

Dated this 7th day of April, 2021.

Noha, Ja

The Honorable Mary Alice Theiler
United States Magistrate Judge

Complaint/DANIELS - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

MJ21-202 SEATTLE, WASHINGTON 98101
(206) 553-7970
